668 N.W.2d 904 (2003)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Dorian JONES, Defendant-Appellant.
Docket No. 121998, COA No. 227350.
Supreme Court of Michigan.
September 26, 2003.
By order of April 8, 2003, the application for leave to appeal was held in abeyance pending the decision in People v. Mendoza (Docket No. 120630). On order of the Court, the decision having been issued on June 20, 2003, 468 Mich. 527, 664 N.W.2d 685 (2003), the application is again considered, and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgments of the Court of Appeals and of the Wayne Circuit Court, and we REMAND this case to the Wayne Circuit Court for entry of a judgment of conviction of voluntary manslaughter and for resentencing. Mendoza held that manslaughter is a necessarily included lesser offense of murder, and that a manslaughter instruction is warranted when a rational view of the evidence would support it. In this case, a rational view of the evidence would clearly support a voluntary manslaughter instruction. People v. Cornell, 466 Mich. 335, 366, 646 N.W.2d 127 (2002).
If, however, the prosecuting attorney is persuaded that the ends of justice would be better served, on notification to the Wayne Circuit Court before resentencing, the Wayne Circuit Court must vacate the judgment of conviction and grant a new trial on the charge that the defendant committed the crime of second-degree murder.
We do not retain jurisdiction.